Case: 22-50008   Document: 00516446959   Page: 1   Date Filed: 08/25/2022




          United States Court of Appeals
               for the Fifth Circuit                United States Court of Appeals
                                                             Fifth Circuit

                                                           FILED
                                                     August 25, 2022
                            No. 22-50008
                          Summary Calendar            Lyle W. Cayce
                                                           Clerk

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Noe Gonzales-Arreola,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 22-50009
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Noe Gonzalez-Arreola,

                                               Defendant—Appellant.
Case: 22-50008     Document: 00516446959         Page: 2     Date Filed: 08/25/2022




                                   No. 22-50008
                                 c/w No. 22-50009


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-840-1
                            USDC No. 4:21-CR-658-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam: *
          Noe Gonzales-Arreola appeals his conviction for illegal reentry after
   removal and his sentence of 57 months of imprisonment and three years of
   supervised release, and he also appeals the judgment revoking the supervised
   release he was serving at the time of the offense. Because his appellate brief
   does not address the revocation or the revocation sentence, he abandons any
   challenge to that judgment. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th
   Cir. 1993). He argues that his illegal reentry sentence exceeded the statutory
   maximum and thus violated his due process rights because the district court
   applied a statutory sentence enhancement under 8 U.S.C. § 1326(b) based on
   facts that were neither alleged in the indictment nor found by a jury beyond
   a reasonable doubt. Gonzales-Arreola concedes the issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but seeks to
   preserve it for further review. He has also filed an unopposed motion for
   summary disposition.
          Gonzales-Arreola is correct that his argument is foreclosed by
   Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553–54 (5th Cir.
   2019). Accordingly, his motion is GRANTED, see Groendyke Transp., Inc.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 22-50008    Document: 00516446959       Page: 3   Date Filed: 08/25/2022




                                 No. 22-50008
                               c/w No. 22-50009
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), and the district court’s
   judgment is AFFIRMED.




                                      3